DETAILED ACTION
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/3/2022 and 4/6/2022 are being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, and 9 disclose the distinctive features selecting, from the plurality of unique n-grams and based on the determined reply content indicating the plurality of unique n-grams, a given n-gram to provide as a suggestion for replying to the electronic communication; and before the receiving user has started typing, via the client device, any reply to the electronic communication: causing the client device to present, along with a presentation of the electronic communication, the given n-gram as a selectable suggestion for inclusion in a reply to the electronic communication, in conjunction with all other limitations of the independent claims. The closest prior art, Liu, Ayyadurai, Saponzik, disclose the suggesting of message replies based upon machine learning, however do not explicitly disclose selecting, from the plurality of unique n-grams and based on the determined reply content indicating the plurality of unique n-grams, a given n-gram to provide as a suggestion for replying to the electronic communication; and before the receiving user has started typing, via the client device, any reply to the electronic communication: causing the client device to present, along with a presentation of the electronic communication, the given n-gram as a selectable suggestion for inclusion in a reply to the electronic communication.  Therefore, claims 1-13 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 4, 2022